ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record fails to teach or suggest an imaging apparatus comprising: a first imaging device; a second imaging device; and at least one processor or circuit configured to perform the operations of following units: a control unit configured to start exposure for the image data for a first frame by the first imaging device in accordance with a result of comparison between the cumulative amount and a first threshold value, wherein the determination unit determines the cumulative amount of the motion amounts of the object while the first imaging device performs the exposure for the image data for a second frame before the first frame, and wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if the cumulative amount is greater than or equal to a third threshold value higher than the first threshold value and stops the exposure for the image data for the second frame by the first imaging device if the cumulative amount is not greater than or equal to the third threshold value, in combination with the other elements of the claims.  The closest prior art of record, Takahashi teaches a method for controlling an imaging device with two image sensors, however, Takahashi is limited to a single threshold and therefore fails to teach or suggest “wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if the cumulative amount is greater than or equal to a third threshold value higher than the first threshold value and stops the exposure for the image data for the second 
Claims 3-6 and 9-11 are allowable due to their dependence on claim 1.
Claim 8 is allowable because the prior art of record fails to teach or suggest an imaging apparatus comprising: a first imaging device; a second imaging device; and at least one processor or circuit configured to perform the operations of following units: a control unit configured to start exposure for the image data for a first frame by the first imaging device in accordance with a result of comparison between the cumulative amount and a first threshold value, wherein the determination unit determines the cumulative amount of the motion amounts of the object while the first imaging device performs the exposure for the image data for a second frame before the first frame, and wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if an exposure time of the first imaging device is greater than or equal to a fourth threshold value and stops the exposure for the image data for the second frame by the first imaging device if the exposure time of the first imaging device is not greater than or equal to the fourth threshold value, in combination with the other elements of the claim.  The closest prior art of record, Takahashi teaches a method for controlling an imaging device with two image sensors, however, Takahashi is limited to a single threshold and therefore fails to teach or suggest “wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if an exposure time of the first imaging device is greater than or equal to a fourth threshold value and stops the exposure for the image data for the second frame by the first imaging device if the exposure time of the first imaging device is not greater than or equal to the fourth threshold value” as currently claimed.
Claim 15 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.

Claims 17-21 are allowable due to their dependence on claim 8.
Claim 22 is a method variant of claim 1 and is allowable for reasons similar to those of claim 8.
Claim 23 is a non-transitory computer-readable non-volatile storage medium variant of claim 8 and is allowable for reasons similar to those of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696